SABR s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 5, 2015

                                      No. 04-15-00683-CV

                                         Barton WADE,
                                           Appellant

                                                 v.

                SABR MORTGAGE LOAN 2008-1 REO SUBSIDARY-LLC,
                                 Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2015CV03726
                        Honorable David J. Rodriguez, Judge Presiding

                                         ORDER
        On November 2, 2015, appellant filed a notice of appeal from a judgment that was
signed, according to appellant, on September 17, 2015. The judgment date is based solely on
appellant’s representation; neither the clerk’s record nor a copy of the judgment has been filed in
this court. On November 2, 2015, appellant also filed an affidavit of inability to pay costs in this
court. It appears appellant did not file the affidavit in the trial court.

        A party who cannot pay the costs of an appeal must file an affidavit of indigence “in the
trial court with or before the notice of appeal.” TEX. R. APP. P. 20.1(c)(1). Appellant’s affidavit
was therefore due in the trial court on November 2, 2015, the date his notice of appeal was filed.
See id.

        We ORDER the clerk of this court to send copies of the affidavit and this order to the
trial court clerk, the court reporter, and all parties. See R. 20.1(d)(2).

       We further ORDER that any party who desires to file a contest to appellant’s affidavit of
indigence must do so on or before November 16, 2015. Any contest must be filed in this
court. See R. 20.1(e)(1).

        We order the clerk of this court to serve a copy of this order on the district clerk, the
court reporter, appellant, and all counsel.

                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court